Citation Nr: 0402579	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  99-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) or pulmonary asbestosis, including 
as secondary to the veteran's service-connected residuals of 
pleurisy and pneumonia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1941 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for a lung disorder (more specifically identified 
as COPD or pulmonary asbestosis).  The veteran entered notice 
of disagreement with this decision in May 1998; the RO issued 
a statement of the case in September 1999; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in September 1999.  The Board notes that service 
connection has already been established for the separate lung 
disability of residuals of pleurisy and pneumonia; therefore, 
the current claim on appeal is for service connection for 
COPD or pulmonary asbestosis. 

The Board remanded this claim to the RO in October 2001 to 
request additional treatment records, and for a VA 
examination and medical etiology opinion.  That development 
was completed and the case was returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination with medical etiology opinion in order to assist 
in substantiating the claim for VA compensation benefits.

2.  The veteran's COPD or pulmonary asbestosis is not 
etiologically related to service or the veteran's service-
connected residuals of pleurisy and pneumonia.
CONCLUSION OF LAW

The veteran's COPD or pulmonary asbestosis was not incurred 
in or aggravated by service and is not proximately due to or 
the result of the veteran's service-connected residuals of 
pleurisy and pneumonia.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for COPD and asbestosis.  In letters dated in 
November and December 2001, the RO advised the veteran of the 
evidence needed to substantiate his claim for service 
connection, including the need for medical records or medical 
opinion evidence of a relationship between current disability 
and an injury, disease, or event in service.  The RO advised 
the veteran that VA would request any information or evidence 
the veteran wanted VA to obtain, and any medical evidence 
from his doctors about which he told VA, and requested the 
veteran to provide information regarding medical treatment; 
the RO sent VA Forms 21-4142 (Authorization and Consent to 
Release Information to VA) for this purpose.  The RO also 
advised the veteran that he could obtain any of the records 
and send them to VA.  The RO requested the veteran to provide 
specific information about dates of treatment, and provided a 
VA Form 21-4138 and a phone number for the veteran to use for 
his answer.  In light of the above, the Board finds that VA 
has provided adequate and proper notice to the veteran of the 
applicable provisions of the VCAA as set forth in Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002), to include as 
supplemented in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  The November and December 2001 VCAA 
letters to the veteran asked him to identify any additional 
information or evidence that he wanted VA to try to get, 
asked him to send VA the evidence needed as soon as possible, 
and asked him to send VA the information describing 
additional evidence or the evidence itself.  This language 
adequately asks him to provide any evidence in his possession 
that pertains to the claim, as directed in Pelegrini.  In a 
September 2002 supplemental statement of the case, the RO 
provided the veteran the regulatory provisions of the VCAA.  

It is recognized that the RO did not notify the veteran of 
the provisions of the VCAA until after the initial 
unfavorable RO determination in the claim.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
However, the VCAA did not become law until after the May 1998 
initial determination.  The Board concludes that the veteran 
is not prejudiced by the failure to afford him notice of the 
provisions of the VCAA until after the Board's October 2001 
remand because the Board required the RO to specifically 
develop certain evidence in addition to that found necessary 
due to the VCAA and readjudicate the claim.  The RO, as 
reflected in the supplemental statements of the case, and the 
Board have attempted to afford a complete review of his claim 
in light of the statutory change.  The Board finds that the 
unavoidable failure to provide notice to the veteran of the 
VCAA prior to the initial unfavorable RO determination is no 
more than harmless error.  See 38 U.S.C.A. § 7261(b) (West 
2002).  

The Board notes that the veteran's file was reconstructed in 
June 1995.  The Board is aware of its heightened duty to 
explain its reasons and bases.  See Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  In a March 1998 letter, the RO 
advised the veteran of the attempts to reconstruct the record 
by requesting service medical records from the U.S. Army.  
The RO also requested the veteran to submit copies of any 
correspondence or lay or medical evidence in his possession 
that pertained to his case, including copies of any service 
medical records; medical evidence, including statements from 
a private physician who treated him during service; or lay 
statements by others or family members who had personal 
knowledge of the veteran's disability; or copies of letters 
written by the veteran during service.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  In this case, VA specifically 
requested various private treatment records from medical care 
providers identified by the veteran, as well as VA treatment 
records.  The veteran was afforded a VA compensation 
examination and medical etiology opinion in May 2002.  In 
June 2003, the veteran appeared at a personal hearing before 
one of the undersigned Veterans Law Judges, sitting at 
St. Petersburg, Florida.  At that hearing, the Veterans Law 
Judge advised the veteran that he should obtain a statement 
from his private physician about the relationship between the 
veteran's current COPD and his service-connected pneumonia 
and pleurisy, to include some explanation and reasoning 
regarding the basis for the doctor's opinion.  The veteran 
previously appeared at a personal hearing in June 2001 before 
another of the undersigned Veterans Law Judges, sitting at 
St. Petersburg, Florida, who subsequently ordered a request 
for treatment records and a VA examination and medical 
etiology opinion.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations. 

II.  Service Connection for COPD/Asbestosis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

In this veteran's case, service connection has been 
established for residuals of pleurisy and pneumonia, 
effective from 1945.  The veteran now seeks service 
connection for a separate lung disorder diagnosed as COPD and 
pulmonary asbestosis.  He contends that his currently 
diagnosed COPD or pulmonary asbestosis is etiologically 
related to either an injury or disease in service or to his 
service-connected residuals of pleurisy and pneumonia.  

The evidence in this case includes private treatment records 
that reflect that in February 1990 a private physician, 
Daniel DuPont, D.O., noted the veteran's history of smoking 
an average of one pack per day of cigarettes from age 25 to 
55, and emphysema, bronchitis, and several episodes of 
pleurisy, and that the veteran had worked for railroads from 
1941 until 1980 as a fireman and an engineer, where work in 
the railroad brought the veteran to local rail depots where 
he appeared to have had asbestos exposure working with steam 
engines, diesel engines, and in the maintenance shops, where 
the environment was intermittently dusty with visible 
particulate material.  Dr. DuPont found evidence of 
acute/chronic bronchitis, prior granulomatous disease with 
upper lobe involvement, and "[b]ilateral pleural thickening 
related to asbestos exposure."  In October 1992, Dr. DuPont 
again noted bilateral pleural thickening that was, in his 
opinion, "secondary to asbestos exposure," as well as 
pulmonary hyperinflation that was consistent with emphysema.  

The diagnosis of COPD was entered in September 1995.  A 
September 1995 private letter from a pulmonary medicine 
clinic reflects findings of dyspnea on exertion, early 
changes of impairment in diffusion capacity, and basilar 
crackles that represented new findings compared with a 1992 
evaluation (that showed moderate hyper aeration of both lungs 
with blunting of the left costophrenic angle and pleural 
thickening of the left lateral chest wall, with small 
fibrocalcific change in both apical areas).  Based on chest 
X-ray findings and pulmonary function studies, the examiner 
suspected COPD and bilateral pleural thickening "secondary 
to asbestos exposure," and "that there now are early 
changes indicative of pulmonary asbestosis."  Subsequent X-
ray and physical examinations also revealed COPD.  

At a June 2001 personal hearing before one of the undersigned 
Veterans Law Judges, sitting at St. Petersburg, Florida, the 
veteran testified that during service he experienced 
shortness of breath and was treated for pleurisy and 
pneumonia; after service he underwent physical examinations 
through his employer, Pennsylvania Railroad, which showed 
scar tissue on the lungs; and he was treated at a VA hospital 
in 1946 and 1947.  

At a May 2002 VA compensation examination, the veteran 
reported a history of pneumonia and pleurisy during service, 
and post-service symptoms, but did not include a history of 
working with the railroad after service.  Examination 
revealed a mild increase in anterior posterior diameter with 
some hyper resonance to percussion, and minimally decreased 
breath sounds.  In addition to the history of recurrent 
pneumonia and pleurisy, the resulting diagnoses included mild 
pulmonary emphysema.  The examiner offered the opinions that 
a determination regarding a relationship between a history of 
recurrent pneumonia and pleurisy (1941-1945) and the 
currently diagnosed pulmonary emphysema would be based on 
complete speculation, so that it was "more likely than not 
that there is no relationship between" the pneumonia and 
pleurisy and the currently diagnosed pulmonary emphysema.  X-
rays in June 2002 were interpreted to show severe emphysema, 
and X-rays in August 2002 were interpreted to show moderate 
emphysema.  

At a June 2003 personal hearing before one of the undersigned 
Veterans Law Judges, sitting at St. Petersburg, Florida, the 
veteran testified that during service he experienced pleurisy 
and pneumonia, for which he was hospitalized during service; 
after service he continued to have problems with residuals of 
pleurisy and pneumonia; he was treated at a VA hospital in 
1946; he went to work with a railroad after service, and 
retired from the railroad in 1980; he started going to VA for 
treatment in about 1992, and was also treated by a private 
physician; and the records from the railroad are not 
available.  

A July 2003 medical examination report by a private 
physician, Cesar Perez, M.D., reflects diagnoses of COPD and 
asbestosis.  Dr. Perez offered a medical etiology opinion 
based on a review of the service medical records.  Based on 
this review of the service medical records, and examinations 
and (unspecified) work history of the veteran, Dr. Perez 
offered the opinion that "it is more likely than not that 
there is a direct relationship between [the veteran's] 
current problems as noted in my medical reports (bronchitis, 
emphysema, and asbestosis) and the frequent infections of 
pneumonia/pleurisy he was treated for both in service and 
following military service."  

In this case, there is medical opinion evidence that favors 
the veteran's claim for service connection and medical 
opinion evidence that weighs against his claim.  Where, as in 
this veteran's case, there is a difference of medical 
opinion, the United States Court of Appeals for Veterans 
Claims (Court) has stated that "[i]t is the responsibility 
of the BVA . . . to assess the credibility and weight to be 
given the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With regard to the weight to assign to medical 
opinions, the Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the veteran's currently diagnosed COPD or 
pulmonary asbestosis is not etiologically related to service 
or the veteran's service-connected residuals of pleurisy and 
pneumonia.  In this case, there is medical opinion evidence 
both for and against the question of whether the veteran's 
currently diagnosed COPD or pulmonary asbestosis is 
etiologically related to the veteran's service-connected 
residuals of pleurisy and pneumonia; however, the weight of 
the medical opinion evidence is against the veteran's claim 
for service connection, as it demonstrates that the currently 
diagnosed COPD or pulmonary asbestosis is not etiologically 
related to service or the veteran's service-connected 
residuals of pleurisy and pneumonia.  

The Board finds that the weight of the medical evidence 
demonstrates that the veteran's currently diagnosed COPD or 
asbestosis is etiologically related to his exposure to 
asbestos during his post-service employment for 39 years with 
a railroad.  For example, beginning in 1990, Dr. Dupont 
determined the veteran's pleural thickening to be "secondary 
to asbestos exposure"; the only history of asbestos exposure 
was during the veteran's post-service employment for decades 
with the railroad, working with steam engines, diesel 
engines, and in the maintenance shop while working on the 
railroads from 1941 until 1980.  The evidence weighing 
against the veteran's claim also includes the May 2002 VA 
examiner's etiology opinion.  The examiner was specifically 
asked to offer an opinion as to whether any COPD present was 
at least as likely as not related to the veteran's service 
and also whether it was at least as likely as not that such 
disorder was proximately due to or aggravated by the 
veteran's service-connected residuals of pleurisy/pneumonia.  
Based on a specific and thorough history and specified 
clinical testing, including X-ray examination, the examiner 
concluded that the relationship between the history of 
recurrent pneumonia and pleurisy in 1941 to 1945 and the 
currently diagnosed mild pulmonary emphysema clinically could 
not be determined without resorting to complete speculation.  
The examiner also concluded that it was "more likely than 
not that there is no relationship between" the history of 
recurrent pneumonia and pleurisy and the currently diagnosed 
mild pulmonary emphysema.

The Board finds that the medical opinion evidence weighing 
against the veteran's claim is of more probative value than 
Dr. Perez' July 2003 etiology opinion.  

Dr. Perez referred generally to his examination of the 
veteran and a review of the service medical records, but did 
not indicate the basis for his opinion that there was a 
relationship between the currently diagnosed bronchitis, 
emphysema, and asbestosis and the veteran's pneumonia or 
pleurisy during service or his service-connected residuals of 
pneumonia or pleurisy.  There is no evidence of exposure to 
asbestos in service, while there is a history of exposure to 
asbestos during the veteran's post-service work for the 
railroad.  Dr. Perez refers to the veteran's "work 
history," but does not acknowledge the veteran's employment 
with the railroad or his exposure to asbestos during his 39 
years of employment with the railroad.  Dr. Perez also 
diagnosed asbestosis, but offers no specific opinion 
regarding the etiology of the asbestosis.  The evidence 
weighing against the veteran's claim, however, includes 
medical opinion evidence specifically relating the veteran's 
currently diagnosed COPD (emphysema) and findings to the 
veteran's post-service asbestos exposure while working with 
the railroad. 

Weighing the evidence for and against the veteran's claim, 
the Board finds that the competent medical evidence that the 
veteran's currently diagnosed COPD or pulmonary asbestosis is 
not etiologically related to the veteran's service or to his 
service-connected residuals of pleurisy and pneumonia is of 
greater weight and probative value than the competent medical 
evidence that the veteran's currently diagnosed COPD or 
pulmonary asbestosis is etiologically related to his service 
or service-connected residuals of pleurisy and pneumonia.   
For these reasons, the Board finds that the veteran's COPD or 
pulmonary asbestosis was not incurred in or aggravated by 
service and is not proximately due to or the result of the 
veteran's service-connected residuals of pleurisy and 
pneumonia.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102. 


ORDER

The claim for service connection for COPD or pulmonary 
asbestosis, including as secondary to the veteran's service-
connected residuals of pleurisy and pneumonia, is denied. 



			
              ALAN S. PEEVY                                         
STEVEN L. COHN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



